In re Boudreaux, Steven; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KW/86/0769; Parish of Iberville, 18th Judicial District Court, Div. “D”, No. 3137-77.
Granted. Case transferred to the 18th Judicial District Court with instructions to the district judge to consider the correctness of the probation revocation and resulting imposition of the three-year sentence previously suspended in light of this Court’s reversal of the theft conviction allegedly claimed to have been the basis for revoking probation.